Citation Nr: 1132617	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right elbow tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a right knee disability, a low back disability, and right elbow tendonitis.  Although the Veteran perfected appeals with respect to each issue, in a January 2009 rating decision, the RO granted service connection for right knee osteoarthritis and for degenerative disc disease of the lumbar spine.  As this represents a total grant of the benefits sought on appeal with respect to these two issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board also notes that in a September 2009 rating decision, the RO granted service connection for right ulnar neuropathy.

The Board notes that the Veteran was scheduled for a January 2010 Travel Board hearing.  He was properly notified of the hearing but he failed to appear without explanation.  He has not requested that a new hearing be scheduled.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from right elbow tendonitis that is the result of a disease or injury incurred during active duty service.


CONCLUSION OF LAW

Right elbow tendonitis was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The January 2007 letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) were sought; however, none were found and the Veteran indicated in a September 2009 letter that he was not, nor had he ever been, in receipt of SSA benefits.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in September 2009, and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that he has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from right elbow tendonitis as a result of injuries he sustained during active duty service.  The Board disagrees.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A layperson is competent to testify concerning the onset and continuity of symptomatology.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).



Analysis

Initially, the Board notes that the Veteran has been diagnosed with right elbow tendonitis.  See VA Joints Examination Report, September 21, 2009.  Thus, element (1) under Hickson/Shedden, current disability, has been satisfied.  See Hickson and Shedden, supra.

With respect to Hickson/Shedden element (2), in-service disease or injury, review of the service treatment records reveals that in September 1998, the Veteran complained of numbness in his right hand and weakness and pain in the elbow when lifting.  The assessment was ulnar neuralgia.  An October 1998 service treatment record notes that the Veteran was seen for a follow-up for his right elbow.  It was noted that his hand still went numb and his elbow was giving him problems when he lifted things up.  On examination, he had pain over the antecubital fossa and numbness in an ulnar distribution.  The assessment was noted to possibly be inflammation of the biceps tendon versus median nerve inflammation at elbow and paresthesias in an ulnar distribution.  A November 1998 service treatment record noted a two-month history of intermittent paresthesias of the right hypothenar region, small and ring fingers.  The impression was intermittent right ulnar neuropathy by history and right biceps tendonitis/strain.  A March 1999 separation/retirement examination report was silent with respect to the right elbow.  A June 2001 retirement report of medical assessment was also silent with respect to the right elbow.  As the in-service treatment records clearly indicate that the Veteran was diagnosed with right elbow tendonitis, element (2) has been satisfied.  See Hickson and Shedden, supra.

Finally, with respect to crucial Hickson/Shedden element (3), nexus, the Veteran was afforded a VA joints examination in September 2009.  At that time, the Veteran complained of right elbow pain since the early 1980s.  He indicated that there was no trauma and the pain began after repetitive lifting in service.  He stated that he experienced pain over the antecubital fossa and over the lateral epidcondyle.  The VA examiner thorough reviewed the Veteran's service treatment records and specifically noted the records detailed above.  The VA examiner also noted that during service, there was no lateral epicondylitis diagnosis or treatment.  
Upon physical examination, the VA examiner diagnosed the Veteran with right elbow lateral epicondylitis, right elbow biceps tendonitis, and right ulnar neuropathy/neuralgia.  [The Board notes that the Veteran has already been granted entitlement to service connection for right ulnar neuropathy/neuralgia.]  The VA examiner opined that the Veteran's right elbow tendonitis was not caused by or a result of service, nor was it the same as seen in the service.  The VA examiner reasoned that the Veteran had no documented injury to the right elbow during service.  He was evaluated for biceps tendonitis in service but there was no evidence of any chronic biceps tendonitis at that time.  He also had no record of complaints or treatment for lateral epicondylitis in service.  Moreover, the Veteran's retirement examination was negative for tendonitis or epicondylitis complaints.  In sum, the VA examiner concluded that the service treatment records did not support a chronic biceps tendonitis/epicondylitis condition.  See VA Joints Examination Report, September 21, 2009.

The only evidence suggesting a connection between the Veteran's current right elbow biceps tendonitis and/or lateral epicondylitis and his military service consists of his own lay statements.  With respect to lay evidence, the Board must initially evaluate the competency of the evidence.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr, 21 Vet. App. 303.  A lay person is competent to describe what they observe.  However, they do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the present case, the only medical opinion of record is that of the September 2009 VA examiner.  While the Board certainly finds the Veteran to be competent to report his right elbow pain, he is not considered credible to determine the specific nature and etiology of such pain.  The evidence of record does not establish that the Veteran is a medical doctor or that he has the appropriate medical expertise to determine the etiology of his right elbow pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Veteran has already been granted entitlement to service connection for right ulnar neuropathy, and the Veteran has not demonstrated that he is competent to distinguish between this condition and right elbow tendonitis.  Thus, the Board finds that the Veteran cannot provide a competent opinion regarding causation of his right elbow tendonitis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Ultimately, the Board finds the September 2009 VA medical opinion to be the most persuasive and credible.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the VA examiner thoroughly reviewed the Veteran's VA claims file and supported the conclusion that the Veteran's right elbow tendonitis was not related to his time in active duty service (i.e. the Veteran had no documented right elbow injury in service, there was no evidence of chronic biceps tendonitis in service or after discharge).

In sum, while the Veteran is competent to describe his right elbow symptomatology, he is not competent to determine that his in-service right elbow complaints were manifestations of the currently diagnosed right elbow tendonitis or epicondylitis, or are etiologically or causally related to the current right elbow tendonitis or epicondylitis.  The record does not contain competent evidence linking any post-service right elbow tendonitis or epicondylitis to the Veteran's in-service right elbow symptomatology, or otherwise linking such a disorder to service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that his current right elbow tendonitis is related to service.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for right elbow tendonitis is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


